Opinion issued January 7, 2020




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-19-00976-CR
                                NO. 01-19-00977-CR
                                NO. 01-19-00978-CR
                             ———————————
                      IN RE DAVID RODRIGUEZ, Relator



             Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, David Rodriguez, has filed a pro se petition for writ of mandamus

seeking to compel the trial court to rule on all motions filed in three cases.1



1
      The underlying cases are State of Texas v. David Rodriguez, Cause Numbers
      1595712, 1595713, 1600804, pending in the 174th District Court of Harris County,
      Texas, the Honorable Hazel B. Jones presiding.
      We deny the petition for writ of mandamus.2 We dismiss any pending motions

as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




2
      Relator’s petition for writ of mandamus does not comply with Rule 52.3. See TEX.
      R. APP. P. 52.3(a)–(k).

                                           2